                                     Case 4:07-cv-04946-JSW Document 212 Filed 01/25/19 Page 1 of 4
          __.;
I      I\TTORNEY OR PARTY WIT HOUT ATTORNEY (Name anrJAddress)                          TELEPHONE NO ..                                              .coR COUR r USE GNLY

I Christopher C. Cooke (SBN#l42342)                                                     650-638-2370
- Murphy Cooke 1-(obrick LLP
! 177 Bovet Rd., #60 0
  San Mateo CA 94402
 m0RN EYFOR (Name). Judrrment Creditors

            NAMEoFcouRT          ·   United States District Court, N.D. California
          s,R:=:ET
                 ADDREss:            130 I Clay Street
           MAILING ADDRESS:
         c1TY A>.ioz rP cooE:        Oakland. CA 94612
               sRANcH NAME: ·        Oakland Division
         PLA1NTIFF: Mei-Fang               Lisa Zhang. et al.

;     DEFENDANT:             Wei-Man Raymond Tse, et al.

                                                                                                                                      I CASE NUMBER.                        .
                                         NOTICE OF RENEWAL OF JUDGMENT                                                                I         4:07-CV-04946         JS\;\


70 JUDGMENT DEBTOR (name):                       Wei -Man Raymond Tse. Theresa Wong. Victor W. So, Jian Xiao,
               .               CHRIST INVESTMENTSERVICE ► INC., CIS SERVICE, INC.,
                               PACIFIC BEST GROUPLTD., SOUTHCHINA INVESTMENTINC.




1. This renewa l extends the period of enforceability of the judgment until 10 years from the date the application for rer.ewa : was f1,6,;.

'.2 ,f you object to this renewal , you may make a motion to vacate or modify the renewal with this court.

3. You must make this motion within 30 days after service of this notice on you .

4.     A copy of the Application for and Renewal of Judgment is attached (Cal. Rules of Court, rule 3. 1900).
                                                                                                                S D I ST R
                                                                                                           AT E            IC
                                                                                                        ST                    T
                                                                                                    D
                                                                                                                                            Susan Y. Soong
                                                                                                                                  CO
                                                                                               E
                                                                                              IT




                                                                                                                                      UR
                                                                                             UN




                                                                                                                                       T




)a,e:         January 25, 2019
                                                                                             NORT




                                                                                Clerk , by
                                                                                                                                      NIA
                                                                                                                                  OR
                                                                                              HE




                                                                                                                                  IF




                                                                                                    N                             L
                                                                                                    R




                                                                                                        DI                  A
                                                                                                             ST R I T O F C
                                                                                                                   C




                                                    See CCP 683.160 for information on method of service
                                                                                                                                                                                ,-. ;•~
    ;: ,:~. A:lop!ed for Ml!ndaioryUse
      ~c:,c:aJCouncilol Cahfornia                  NOTICE OF RENEWAL OF JUDGMEN T
     ::J-195 [P.e·,. January 1. 2007]
                             Case 4:07-cv-04946-JSW Document 212 Filed 01/25/19 Page 2 of 4
                                                                       EJ-190
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name,address,and State Bar number):
After recording,return to:
 Christopher C. Cooke (SBN 142342)
 Murphy Cooke Kobrick LLP
 177 Bovet Road, Suite 600
 San Mateo, CA 94402

 TEL NO.:     650-638-2370           FAX NO. {optional):
 E-MAIL ADDRESS (OptionaQ:
[}[]        ATTORNEY
            FOR
                        m        JUDGMENT
                                 CREDITOR
                                              O       ASSIGNEE
                                                      OF RECORD

suPeR10RcouRT0FcAuFoRNIA,couNTYoF                 U.S.D.C N.D. Cal.
STREET ADDREss:        1301 Clay Street
MAILING ADDRESS:

CITY AND zIP coDE:      Oakland CA 94612
BRANCH NAME:        Oakland Division                                                                                  FOR RECORDER'SUSE ONLY

       PLAINTIFF:      Mei-Fang Lisa Zhang et al.                                                                CASE NUMBER:

DEFENDANT:             Wei-Man Raymond Tse et al.                                                                               4:07-CV-04946 JSW

                 APPLICATION FOR AND RENEWAL OF JUDGMENT                                                                         FOR COURT USE ONLY


OD          Judgment creditor
CJ          Assignee of record
            applies for renewal of the judgment as follows:
1. Applicant {name and address):
   Xue-Huan Gao, Bay Area Affordable Housing, Mei-Fang Lisa Zhang, Yang-
   Chuan Zhang, c/o ChristopherCooke, 177 Bovet Rd #600 San Mateo CA 94402

2. Judgment debtor (name and last known address):
   Wei-Man Raymond Tse, 555 Montgomery St. San Francisco, CA 94111
   See additional judgment debtors on Attachment 4 a.
                                                                                                           .__   ____________________
                                                                                                                                  :


3. Original judgment
       a. Case number (specify):            3:07-CV-04946 JSW
       b. Entered on (date):          2/3/2009
       c. Recorded:
              (1) Date: 3/13/2009
              (2) County: Alameda
              (3) Instrument No.: 097190467619
4.              Judgment previously renewed(specify each case number and date):




5.     [J[]     Renewal of money judgment
       a.    Total judgment .......................                 $ 1,080,933.55
       b.    Costs after judgment ..................                $         940.00
       c.    Subtotal (adci a and b) .................              $____
                                                                       1"""0-'-8_,_1,~87"""'3""'.5"""5
                                                                                     ____           _
       d.    Credits after judgment ............           , ....   $    272,564.47
       e. Subtotal (subtract d from c) . . . . . . . . . . . . .    $_.;;.8-=-09"""-'-30;;,.;9-'-.0"""8"------
       f. Interest after judgment .................                 $ 28,946.11
       g. Fee for filing renewal application .........              $ O
       h. Total renewed judgment (add e, f, and g)

       i.
                                                                     -----------
                                                                    $ 838,255.19

                    The amounts called for in items a-hare different for each debtor.
                    These amounts are stat;)d for each debtor on Attachment 5.
                                                                                                                                                                 Pago 1 of 2

 FormApprovedfor Optional Use                                                                                                              Code of Civil Procedure,§ 683.140
judicial Council of California                    APPLICATION FOR AND RENEWAL OF JUDGMENT
EJ-190 [Rev. July 1, 2014]
                             Case 4:07-cv-04946-JSW Document 212 Filed 01/25/19 Page 3 of 4
   SHORT TITLE:
   Zhang v Tse
                                                                                            CASE NUMBER:
                                                                                            4:07-CV-04946 JSW
                                                                                                                          I
'-------------'-----··-··


6.   D         Renewalof judgment for                  possession.
                                                   D   sale.

     a.    D        If judgment was not previously renewed, terms of judgment as entered:




     b.    D        If judgment was previously renewed,terms of Judgmentas last renewed:




     c.   D         Terms of judgment remaining unsatisfied:




I declare under penalty of perjury under.the laws of the State of California that t

Date: 1/24/2019

Christopher Cooke
                              (TYPEOR PRINTNAME)




EJ-190 [Rev. July 1. 2014]                                                                                      Page 2 o! 2
                                          APPLICATION FOR AND RENEWAL OF JUDGMENT
                     Case 4:07-cv-04946-JSW Document 212 Filed 01/25/19 Page 4 of 4
.   ,,   ·- ~'



             ATTACHMENT4 A TO APPLICATIONFORAND RENEWALOF JUDGMENT-ADDITIONAL
             JUDGMENTDEBTORS-CaseNo. 4:07-CV-04946JSW

             Debtor/LastKnownAddress

           · 2.THERESA  WONG
             555 Montgomery Street, Suite 610
             San Francisco,CA 94111

             3. VICTORW. SO
             708 Franklin Place
             Oakland, CA 94607

             4. JIAN XIAO
             737 Chester Street
             Oakland, CA 94607-1938

             5. CHRISTINVESTMENTSERVICE    INC. (a Corporation)
             555 Montgomery Street, Suite 610
             San Francisco,CA 94111

             6. CISSERVICE,IN~. (a Corporation)
             555 Montgomery Street, Suite 610
             San Francisco,CA 94111

             7. PACIFICBESTGROUPLTD.(type of entity is unknown) .
             c/o Wei-Man Raymond Tse
             555 Montgomery Street, Suite 610
             San Francisco,CA 94111

             8. SOUTHCHINA INVESTMENTINC. (a Corporation)
             c/o Ms. Run Ping Zhou
             3567 Kimberly Road
             Cameron Park, CA 95682
                                                                        ...
